United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2830
                                   ___________

Etelvina Rucu-Roberti,                 *
                                       *
             Petitioner,               * On Petition for Review of
                                       * an Order of the Immigration
      v.                               * and Naturalization Service.
                                       *
United States Department of Justice,   * [To Be Published]
Immigration & Naturalization Service, *
                                       *
             Respondent.               *
                                  ___________

                          Submitted: May 4, 1999
                              Filed: May 14, 1999
                                  ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and BEAM, Circuit
      Judges.
                           ___________

PER CURIAM.


      Etelvina Rucu-Roberti, a citizen of Guatemala, entered the United States without
inspection in 1995. The Immigration and Naturalization Service ordered Rucu-Roberti
to show cause why she should not be deported. Following a hearing, an Immigration
Judge found deportability had been established, denied Rucu-Roberti’s application for
asylum and withholding of deportation, and gave her the option to depart voluntarily.
The Board of Immigration Appeals (BIA) dismissed her appeal from the Judge’s order,
and Rucu-Roberti now petitions for review. She does not contest that she is
deportable, but maintains that she was subject to past persecution and has a well-
founded fear of future persecution based on her political opinion. Reviewing the BIA’s
denial of asylum for an abuse of discretion, and the factual findings underlying its
refusal to grant asylum under the substantial-evidence standard, see Feleke v. INS, 118
F.3d 594, 597-98 (8th Cir. 1997), we deny Rucu-Roberti’s petition.

       The Attorney General has discretion to grant asylum to a “refugee.” See 8
U.S.C. § 1158(b)(1). A refugee is an alien who is unwilling to return to his or her home
country because of “persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or political opinion.”
See 8 U.S.C. § 1101(a)(42)(A).

       Rucu-Roberti testified that unidentified guerillas had threatened her, effectively
forcing her to move several times and to escape to the United States, that she had been
beaten on one occasion, and that one of her sisters had disappeared mysteriously. The
Immigration Judge stated that Rucu-Roberti failed to present a consistent account of
what allegedly had happened; that her testimony was not detailed, consistent, and
believable; that she failed to present any evidence substantiating the events; and that
part of her testimony was “disingenuous.” The BIA concluded that her “vague”
testimony was insufficient to meet her burden of proof, as she had failed to provide any
corroborating evidence, it was implausible that guerillas would threaten her based upon
her “minor” political activities, and it was unclear how many threats she received or
how her sister disappeared. We agree that Rucu-Roberti failed to show she had been
the victim of past persecution, see INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992);
Miranda v. INS, 139 F.3d 624, 625-28 (8th Cir. 1998), and conclude that a reasonable
fact finder could find Rucu-Roberti’s fear of future persecution was not objectively
reasonable, see Kratchmarov v. Heston, No. 98-1958, 1999 WL 177446, at *1-2 (8th
Cir. Mar. 30, 1999) (applicant must show fear of future persecution is both
“subjectively genuine and objectively reasonable”); Feleke, 118 F.3d at 598 (to

                                            -2-
overcome BIA&s finding that alien lacked well-founded fear, evidence must be “so
compelling that no reasonable fact finder could fail to find the requisite fear of
persecution”).

      Because substantial evidence supports the denial of asylum, we also affirm the
BIA’s denial of withholding of deportation. See Behzadpour v. United States, 946 F.2d
1351, 1354 (8th Cir. 1991).

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-